Title: To John Adams from Edmund Jenings, 26 November 1781
From: Jenings, Edmund
To: Adams, John



Brussels. Novr. 26th. 1781
Sir

Give me leave to Congratulate your Excellency on the late Glorious News received from Virginia and Carolina. It seems to be of the last Importance. The English here are Confounded by it, and I should think the Court of London will not be less so, when it receives it, altho it has had for some Time reason to expect it. The English Minister here sent a Messenger immediately on the receipt thereof to his Master the Consequence of which may be the delaying of the delivery of the Letters by the post until after next Wednesday. However some care has been taken to Convey the News by the way of Margate that it may come a propos on the first day of the meeting of Parliament for the amusement of the Ministers, among whom, it is said, there is a great Division and Distraction. It is said, that the Bedford Party will move for the making of Peace. There is a strong party raised against Lord G Germaine.
I take the Liberty of sending to your Excellency the Receipt of the five poor fellows in Mill prison and likewise one which Mr Sawrey omitted to send to my Correspondent before.
I am glad to find by the American Papers that Mr. Brush is arrived at Boston.

I Hope your Excellencys Health is perfectly reestablished.

I am with the greatest Respect Sir Your Excellencys Most Obedient Humble Servant
Edm: Jenings

